NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

             JAMES SNYDER DELLARIPA, Petitioner/Appellee,

                                         v.

             JULIE DIANE DELLARIPA, Respondent/Appellant.

                            No. 1 CA-CV 16-0155 FC
                                FILED 2-9-2017


            Appeal from the Superior Court in Maricopa County
                           No. FC2010-050562
              The Honorable Jennifer C. Ryan-Touhill, Judge

                                   AFFIRMED


                                    COUNSEL

Jennings, Haug & Cunningham, L.L.P., Phoenix
By Blake E. Whiteman, Ryan B. Johnson
Counsel for Petitioner/Appellee

Katz & Bloom, Phoenix
By Norman M. Katz
Counsel for Respondent/Appellant
                        DELLARIPA v. DELLARIPA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.



J O N E S, Judge:

¶1            Julie Dellaripa (Mother) appeals the family court’s orders:
(1) awarding James Dellaripa (Father) sole legal decision-making authority;
and (2) denying her requests for additional parenting time on specific
religious holidays.1 For the following reasons, we affirm.

                FACTS2 AND PROCEDURAL HISTORY

¶2            The parties divorced in September 2011. Within the divorce
decree, the family court ordered the parties share joint legal decision-
making authority regarding their two minor children (the Children) and
essentially equal parenting time. As part of the parenting plan, the court
granted Mother parenting time on seven Jewish holidays but allowed
Father five additional summer-vacation days to offset this award.
Additionally, each parent was given parenting time on his or her birthday.

¶3           In January 2014, Father petitioned for modification of custody
and parenting time. The family court appointed Dr. Brian Yee, as a
behavioral health professional, to conduct a comprehensive family
evaluation. In August 2014, Dr. Yee completed the evaluation. Within his


1       Mother also opposes the family court’s “denial of her request to
participate in counseling with the children.” Mother’s opening brief,
however, only mentions this issue in passing, without any corresponding
citations to legal authorities, relevant references to the record, or other
support. See ARCAP 13(a)(7). She has therefore waived this issue on
appeal. See Stafford v. Burns, 1 CA-CV 15-0476, 2017 WL 164310, at *7, ¶ 34
(Ariz. App. Jan. 17, 2017) (citing Polanco v. Indus. Comm’n, 214 Ariz. 489, 491
n.2, ¶ 6 (App. 2007)).

2       We view the facts in the light most favorable to upholding the family
court’s judgment. See Smith v. Smith, 235 Ariz. 181, 183 n.1, ¶ 1 (App. 2014)
(citing Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998)).


                                      2
                       DELLARIPA v. DELLARIPA
                          Decision of the Court

report, Dr. Yee noted “Mother’s pattern of repeatedly changing the
schedule at the last minute creates unpredictability and anxiety for the
[C]hildren.” He further acknowledged that “[w]hile [M]other’s objection
to [F]ather’s scheduling the [C]hildren’s activities during her parenting
time is understandable, it also appears that she lacks insight, at least to an
extent, as to the [C]hildren’s wishes and commitment to such activities.”
Consequently, Dr. Yee recommended Father be granted sole legal decision-
making authority and deemed the Children’s primary residential parent
during the schoolyear. Dr. Yee did suggest Father be required to promptly
inform Mother of his decisions. Based upon Dr. Yee’s conclusions, Father
moved to temporarily modify the divorce decree, asking he be awarded
sole legal decision-making authority and designated the primary
residential parent during the schoolyear.

¶4             In October 2014, the family court held an evidentiary hearing
on Father’s motion. Dr. Yee testified consistently with his report. In
rebuttal, Mother presented the expert testimony of Dr. Phillip Stahl. Dr.
Stahl criticized Dr. Yee’s methodology and processes as incomplete and
unbalanced in favor of Father, noting Dr. Yee only evaluated the Children
once, when Father brought them for the evaluation, relied upon the
Children’s journals written at Father’s home, and did not compare school
records documenting the Children’s tardiness while in Mother’s care to
school records generated after Mother obtained psychiatric treatment to
improve her timeliness and organization. However, Dr. Stahl did not offer
an opinion on what custody and parenting time arrangement would serve
the Children’s best interests.

¶5            Following both doctors’ testimony, the family court issued a
temporary order that, effective November 2014, “the [C]hildren shall reside
with Father during the school week,” and “Father shall have ‘presumptive
decision making authority.’” Thus, the court explained, Father had “the
right to make a preliminary decision [regarding the Children’s care] that he
[must] then communicate to Mother.” If Mother believed the decision was
not in the Children’s best interests, “she shall have the right to seek review
through the Court.”

¶6            In December 2014, Mother moved to appoint Dr. Ann
Schroeckenstein to conduct a second comprehensive family evaluation.
Believing some of Dr. Stahl’s critiques had merit and that Dr. Yee’s
evaluation was “conclusory in nature,” the family court granted Mother’s
request and appointed Dr. Schroeckenstein to conduct a second evaluation.
Dr. Schroeckenstein’s assessment was admitted at the final trial held in
January 2016.


                                      3
                      DELLARIPA v. DELLARIPA
                         Decision of the Court

¶7           Dr. Schroeckenstein’s report mirrored Dr. Yee’s in many
material aspects. After considering the Children’s best interests, Dr.
Schroeckenstein concluded:

      [I]t is recommended that the parents share joint decision-
      making, but that Father act as the final decision-maker if there
      is not agreement. . . . This arrangement appears to be in the
      best interest of the [C]hildren due to Father’s consistent
      adherence to the [C]hildren’s medical and educational needs,
      Mother’s repeated patterns of inconsistent and/or delayed
      responsiveness to co-parenting inquiries, and [Mother’s
      therapist] reporting that Mother’s challenges with time
      management and organization will be chronic in nature. If
      Mother does not believe Father has reasonably considered her
      perspective[,] . . . it is recommended that she raise such
      concerns with the Court . . ..

Like Dr. Yee, Dr. Schroeckenstein also recommended Father be designated
the primary residential parent during the schoolyear. Regarding the
holiday schedule, Dr. Schroeckenstein recommended Mother have the
Children on four Jewish holidays from 3:00 p.m. the first night of the
holiday until 3:00 p.m. the following day, and that the Children follow the
normal parenting schedule on the parents’ or Children’s birthdays, with
each parent having the opportunity to celebrate such birthdays during his
or her parenting time.

¶8           After both parties testified, the family court took Father’s
petition under advisement. In its ruling, the court cited to both Dr. Yee’s
and Dr. Schroeckenstein’s reports throughout its discussion on what legal
decision-making and parenting time orders were in the Children’s best
interests. The court ultimately found that “Mother wishes to increase her
daughters’ involvement in Judaism but the [C]hildren may not agree with
Mother’s wishes.” The court further found “Mother continues to fail to co-
parent with Father and fails to communicate in a concise and adult manner
with the other parent,” thus concluding “it [wa]s more likely for Father to
allow frequent, meaningful, and continuing contact between the [C]hildren
and Mother.”

¶9            Although the family court awarded Father “sole” legal
decision-making authority over the Children, it defined that authority as
presumptive. As articulated by the court, presumptive decision-making
authority allowed Father to make a preliminary decision he was then
required to communicate to Mother. Mother was given forty-eight hours


                                     4
                        DELLARIPA v. DELLARIPA
                           Decision of the Court

to weigh in on the issue, after which time Father would make a final
decision. If Mother believed Father’s final decision was contrary to the best
interests of the Children, she could seek judicial review. The court also
adopted virtually all of Dr. Schroeckenstein’s recommendations regarding
holiday parenting time and declined to award Mother parenting time for
the seventeen additional Jewish holidays requested.

¶10            Mother timely appealed the family court’s orders. This Court
has jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1)3 and -2101(A)(1).

                                DISCUSSION

I.     The Family Court’s Findings Support Its Award of Sole Legal
       Decision-Making Authority to Father.

¶11           Mother first contends the family court erred by not adopting
Dr. Schroeckenstein’s recommendations as to legal decision-making.
Mother argues that because Dr. Yee’s evaluation recommended sole legal
decision-making for Father and Dr. Stahl partially discredited Dr. Yee’s
methodology, the court should have deferred to Dr. Schroeckenstein’s
evaluation. We review custody and parenting time orders for an abuse of
discretion. Nold v. Nold, 232 Ariz. 270, 273, ¶ 11 (App. 2013) (citing In re
Marriage of Diezsi, 201 Ariz. 524, 525, ¶ 3 (App. 2002)); see also A.R.S. § 25-
401(3) (equating decision-making authority with “legal custody”).

¶12           As an initial matter, however, “[t]he best interests of the child
are for the family court alone to decide,” and the court cannot “delegate a
judicial decision to an expert witness nor abdicate its responsibility to
exercise independent judgment.” Nold, 232 Ariz. at 274, ¶ 14 (quoting
DePasquale v. Superior Court, 181 Ariz. 333, 336 (App. 1995)). Moreover,
Mother attempts to draw a distinction between the experts’
recommendations and the family court’s order where there is no difference.
Dr. Schroeckenstein recommended joint legal decision-making, with Father
as the final decision-maker in the event of a conflict and Mother given the
ability to seek judicial review. Dr. Yee likewise recommended the
presumptive decision-making model. And this is precisely what the court
ordered. See supra ¶¶ 5, 9. Although the court used the term “sole legal
decision-making,” “[c]ourts are not bound by labels.” See Anderson v. Valley
Union High Sch., Dist. No. 22, 229 Ariz. 52, 55, ¶ 4 (App. 2012) (citing State v.


3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       5
                        DELLARIPA v. DELLARIPA
                           Decision of the Court

Brown, 9 Ariz. App. 323, 326 (1969)). Here, the court specifically limited
Father’s authority to presumptive decision-making, requiring him to
communicate his decisions to Mother and consider her input, and
permitting Mother to seek judicial review. Therefore, the court’s order
mirrors the experts’ recommendations, and Mother’s argument lacks a
factual basis.

¶13            Mother also asserts the family court failed to make the
requisite findings under A.R.S. § 25-403(A). In a contested legal decision-
making case, “the court shall make specific findings on the record about all
relevant factors and the reasons for which the decision is in the best interests
of the child.” A.R.S. § 25-403(B); see also Hurd v. Hurd, 223 Ariz. 48, 51, ¶ 11
(App. 2009). The specific factors listed in A.R.S. § 25-403(A) aid the court in
ensuring its determination of legal decision-making is in accordance with
the best interests of the children. See Hays v. Gama, 205 Ariz. 99, 102, ¶ 18
(2003) (“We have repeatedly stressed that the child’s best interest is
paramount in custody determinations.”) (citations omitted). Therefore, the
court abuses its discretion by failing to make the requisite findings. Hurd,
223 Ariz. at 51, ¶ 11 (citations omitted).

¶14            Mother’s assertion is not supported by the record. The family
court included detailed findings corresponding to the six factors relevant to
this case and endeavored to address why the remaining factors were
irrelevant. In particular, the court found the parents’ post-dissolution
conflict created stress and anxiety in the Children, Mother was described as
lacking in affect, lethargic, and disengaged during Dr. Schroeckenstein’s
evaluation, and Mother had a habit of being “overly focused on Father and
step-mother and put[ting] the [C]hildren in the middle” contrary to their
best interests. Finally, the court observed that while Father “has attempted
to co-parent with Mother,” Mother “continues to fail to co-parent . . . [and]
communicate in a concise and adult manner” with Father. Therefore, the
court complied with A.R.S. § 25-403.

¶15           Mother further argues the decision-making order was not
supported by the evidence. This Court defers to the family court’s
resolution of conflicting evidence and will affirm that court’s ruling if
substantial evidence supports it. Hurd, 223 Ariz. at 52, ¶ 16 (“Even though
conflicting evidence may exist, we affirm the trial court’s ruling if
substantial evidence supports it.”) (citations omitted).




                                       6
                       DELLARIPA v. DELLARIPA
                          Decision of the Court

¶16            The record here reflects Mother’s own expert, Dr.
Schroeckenstein, expressed “concern that Mother has disregarded the
[C]hildren’s interests and wishes to participate in [extracurricular]
activities.” Dr. Schroeckenstein also found Mother created unnecessary
stress in the Children regarding “the tension in Mother’s relationship with
Stepmother” and Mother’s pushing the Children “to participate in Jewish
activities,” despite both Children conveying a positive relationship with
their stepmother and an identification with Christianity.               Dr.
Schroeckenstein concluded that, because of “the parents’ longstanding and
recurrent challenges working together as co-parents” and “Mother’s
repeated patterns of inconsistent and/or delayed responsiveness to co-
parenting inquiries,” Father should “act as the final decision-maker.”
Although Mother may have testified otherwise, substantial evidence exists
to support the decision-making order. Accordingly, we find no abuse of
discretion.

II.    The Family Court Did Not Err by Denying Mother Additional
       Parenting Time for Certain Jewish Holidays.

¶17           Mother argues the family court erred by denying her request
for additional parenting time for certain Jewish holidays and reducing the
holiday parenting time awarded to Mother in the original decree. The court
may modify a parenting time order “whenever modification would serve
the best interest of the child.” A.R.S. § 25-411(J). We will not disturb the
court’s order modifying parenting time absent an abuse of discretion. Baker
v. Meyer, 237 Ariz. 112, 116, ¶ 10 (App. 2015) (citing Owen v. Blackhawk, 206
Ariz. 418, 420, ¶ 7 (App. 2003)). As with legal decision-making, a court
abuses its discretion in a parenting time order if no reasonable evidence
supports that order, see Gutierrez, 193 Ariz. at 348, ¶ 14 (citing Thomas v.
Thomas, 142 Ariz. 386, 390 (App. 1984)), or by failing to make the requisite
findings under A.R.S. § 25-403(A), Baker, 237 Ariz. at 116, ¶ 11 (citing Nold,
232 Ariz. at 273, ¶ 11).

¶18           In the dissolution decree, the family court awarded Mother
parenting time on seven Jewish holidays and offset that time by providing
Father with five additional summer-vacation days. After Father petitioned
for a modification of that decree, Mother asked for parenting time on an
additional fourteen Jewish holidays. In its modification order, the court
allotted four days for each parent to celebrate their respective religious
holidays with the Children.




                                      7
                       DELLARIPA v. DELLARIPA
                          Decision of the Court

¶19           Regarding the Children’s best interests relative to the issue of
holiday parenting time, the family court found both Children identify more
with Christianity and did not agree with Mother’s desire to increase their
involvement in Judaism. And when the court advised Mother it would “see
what we can do to make that happen” if she would narrow her list of
holidays to a more reasonable number, Mother refused to compromise. The
court thus found “Mother’s position unreasonable,” and declined to make
holiday accommodations beyond the four major Jewish holidays —
Passover, Rosh Hashanah, Yom Kippur, and Chanukah.

¶20           The family court’s findings and conclusions are supported by
the record. In her evaluation, Dr. Schroeckenstein found “that both parents
are supportive of the [C]hildren’s exposure to and education regarding
Christianity and Judaism; however, both [C]hildren expressed confusion
surrounding the holiday schedule and described this confusion as
negatively impacting their routines and academics.” Dr. Schroeckenstein
expressed concern, apparently shared by the court, that inclusion of all the
holidays Mother requested would create further confusion and disruption
for the Children. Furthermore, “Mother denied that she consistently
engages in traditional ceremonies or services at the temple in honor of such
holidays” that would require they be celebrated on a specific day. On this
record, the court did not abuse its discretion in its allocation of holiday
parenting time.

¶21          Mother also takes issue with no longer having parenting time
on her birthday. Given the evidence of the parties’ tumultuous history and
difficulty communicating, and Dr. Yee’s conclusion that the Children
“would benefit from simplification of the parenting plan wherever
possible,” we find no abuse of discretion in this modification.

                              CONCLUSION

¶22           For the foregoing reasons, the family court’s orders are
affirmed.

¶23           Both parents request an award of attorneys’ fees on appeal
pursuant to A.R.S. § 25-324. Mother bases her request on Father’s greater
income. See A.R.S. § 25-324(A) (permitting an award of fees “after
considering the financial resources of both parties”). Because the record
does not contain timely financial information with which to compare the
parties’ incomes, Mother’s request is denied.




                                      8
                       DELLARIPA v. DELLARIPA
                          Decision of the Court

¶24           Father argues an award of attorneys’ fees in his favor is
mandatory because Mother’s appeal was not “filed in good faith” or
“grounded in fact or based on law.” See A.R.S. § 25-324(B)(1)-(2). We agree.
Father is therefore awarded his reasonable costs and attorneys’ fees upon
compliance with ARCAP 21(b).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       9